DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-20 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s set of claims filed on 03/13/2020 have been reviewed by the examiner in view of the prior arts of a search record and it is agreed that the prior arts of the search record fail to disclose “combining the first subset with an upsampled version of the second subset to generate a first combined set, the upsampled version of the second subset determined based on a transposed convolution performed on each input feature map of the second subset; convolving the first combined set with at least a first filter to generate a set of first output feature maps; combining the second subset with a downsampled version of the first subset to generate a second combined set; convolving the second combined set with at least a second filter to generate a set of second output feature maps; and classifying the data item based on the set of first output feature maps and the set of second output feature maps” as shown in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             04/27/2022